Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 28, 2020

                                     No. 04-19-00772-CR

                                     Carlos ROMO, Jr.,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2018-CRF-001456-D2
                       Honorable Monica Z. Notzon, Judge Presiding


                                       ORDER
        Appellant’s brief was originally due to be filed on February 5, 2020. On January 21,
2020, appellant filed a motion requesting a ninety-day extension of time to file the brief.
Appellant’s motion is GRANTED. It is ORDERED that appellant’s brief is due no later than
May 5, 2020. Appellant is advised that further requests for extension of time to file the brief
will be disfavored.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court